Exhibit 10.4




UNSECURED   DEMAND   LINE-OF-CREDIT

PROMISSORY   NOTE







Millstream Ventures, Inc. (“Maker”), a Nevada corporation, promises to pay up to
Ten Thousand Dollars ($10,000.00) to Denny W. Nestripke (“Holder”), at such time
and place as set forth herein. The date of this unsecured demand line-of-credit
promissory note, hereinafter referred to as “Note”, is May 26, 2008.




The principal amount of the Note (“Principal”) shall be such amount as the
Holder has advanced to the Maker; however, such amount shall not be less than
Five Thousand Dollars ($5,000) nor more than Ten Thousand Dollars ($10,000).




Interest shall commence from the date of the Note at a simple interest rate of
eighteen percent (18%) per annum being applied to the Principal until the
Principal has been repaid in full. Any payments made by Maker to Holder with
respect to the Note shall first reduce any accrued interest and after all
accrued interest has been fully paid, the remaining payment shall be applied
towards the Principal.




Holder shall have the right to demand repayment by Maker of the Principal and
any and all accrued interest on the Note upon giving Maker 5 days written notice
at PO Box 581072, Salt Lake City, Utah 84158. Payment of principal and interest
shall be made by Maker in lawful money of the United States of America to the
Holder at Holder’s address, being PO Box 581072, Salt Lake City, Utah 84158. In
the event that the Holder does not make demand for payment on or before March
31, 2009, the Note and any and all accrued interest shall be due on March 31,
2009.




If the Holder places the Note with an attorney for collection, or if suit is
instituted for collection of the Note, the Maker agrees to pay the Holder’s
reasonable attorneys’ fees, costs, and other expenses incurred by Holder in
Holder’s collection efforts.




This Note shall be governed by and construed in accordance with the laws of the
State of Utah.







Millstream Ventures, Inc.










By: /s/ Denny W. Nestripke           

A Duly Authorized Officer and

Member of the Board of Directors



